


Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is effective the 11th day of
December, 2007 (the “Effective Date”), by and between MEDecision, Inc., a
Pennsylvania corporation (the “Company”) and SCOTT PADDOCK (the “Executive”).

 

WHEREAS, the Company desires to continue Executive’s employment and Executive
desires to continue to be so employed by the Company on the terms described
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:

 


1.             DURATION OF AGREEMENT.  THIS AGREEMENT HAS NO SPECIFIC EXPIRATION
DATE.  UNLESS TERMINATED BY AGREEMENT OF THE PARTIES, THIS AGREEMENT WILL GOVERN
EXECUTIVE’S CONTINUED EMPLOYMENT BY THE COMPANY UNTIL THAT EMPLOYMENT CEASES.


 


2.             TITLE; DUTIES.  EXECUTIVE WILL CONTINUE TO BE EMPLOYED AS THE
COMPANY’S EXECUTIVE VICE PRESIDENT, CLIENT SOLUTIONS, REPORTING DIRECTLY TO THE
COMPANY’S CHIEF EXECUTIVE OFFICER.  EXECUTIVE WILL DEVOTE HIS BEST EFFORTS AND
SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND SERVICES TO THE COMPANY AND ITS
AFFILIATES TO PERFORM SUCH DUTIES AS MAY BE CUSTOMARILY INCIDENT TO HIS POSITION
AND AS MAY REASONABLY BE ASSIGNED TO HIM FROM TIME TO TIME.  EXECUTIVE WILL NOT,
IN ANY CAPACITY, ENGAGE IN OTHER BUSINESS ACTIVITIES OR PERFORM SERVICES FOR ANY
OTHER INDIVIDUAL, FIRM OR CORPORATION WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY; PROVIDED, HOWEVER, THAT WITHOUT SUCH CONSENT, EXECUTIVE MAY ENGAGE IN
CHARITABLE, PUBLIC SERVICE AND PERSONAL INVESTMENT ACTIVITIES, SO LONG AS SUCH
ACTIVITIES DO NOT IN ANY RESPECT INTERFERE WITH EXECUTIVE’S PERFORMANCE OF HIS
DUTIES AND OBLIGATIONS HEREUNDER.


 


3.             PLACE OF PERFORMANCE.  EXECUTIVE WILL PERFORM HIS SERVICES
HEREUNDER AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY; PROVIDED, HOWEVER,
THAT EXECUTIVE MAY BE REQUIRED TO TRAVEL FROM TIME TO TIME FOR BUSINESS
PURPOSES.


 


4.             COMPENSATION AND BENEFITS.


 


4.1.          BASE SALARY, EXECUTIVE’S ANNUAL SALARY WILL BE $225,000 (THE “BASE
SALARY”), PAID IN ACCORDANCE WITH THE COMPANY’S PAYROLL PRACTICES, AS IN EFFECT
FROM TIME TO TIME.  THE BASE SALARY WILL BE REVIEWED ON AN ANNUAL BASIS BY THE
COMPANY’S BOARD OF DIRECTORS (THE “BOARD”) OR THE COMPENSATION COMMITTEE OF THE
BOARD AND MAY BE INCREASED FROM TIME TO TIME.  TO THE EXTENT THE BOARD HAS
AUTHORIZED ITS COMPENSATION COMMITTEE TO ACT ON ITS BEHALF IN ANY PARTICULAR
RESPECT, REFERENCES TO THE BOARD IN THAT CONTEXT WILL ALSO BE DEEMED TO INCLUDE
THE COMPENSATION COMMITTEE.


 


4.2.          INCENTIVE COMPENSATION.


 


4.2.1.       CASH BONUSES.  EXECUTIVE WILL BE ELIGIBLE FOR CASH BONUSES AS
FOLLOWS:

 

--------------------------------------------------------------------------------


 

(A)           FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007, EXECUTIVE WILL BE
CONSIDERED FOR AN ANNUAL BONUS AT THE SOLE DISCRETION OF THE BOARD, BASED ON
SUCH FACTORS AS THE BOARD MAY THEN DEEM RELEVANT.

 

(B)           FOR EACH OF THE 2008, 2009, 2010 AND 2011 FISCAL YEARS, EXECUTIVE
WILL BE ELIGIBLE FOR AN ANNUAL CASH BONUS BASED ON THE ACTUAL REVENUE RECOGNIZED
BY THE COMPANY IN THE APPLICABLE YEAR (THE “ANNUAL REVENUE”), AS FOLLOWS:

 

(I)            IF ANNUAL REVENUE EXCEEDS THE BASE YEAR REVENUE (AS DEFINED
BELOW), BUT IS EQUAL TO OR LESS THAN THE LEVEL OF ANNUAL REVENUE FORECAST IN
PUBLIC GUIDANCE ANNOUNCED BY THE COMPANY AT (OR IMMEDIATELY PRECEDING) THE START
OF THE APPLICABLE CALENDAR YEAR (NOT TAKING INTO ACCOUNT ANY SUBSEQUENT REVISION
OF THAT GUIDANCE, EXCEPT AS OTHERWISE DETERMINED BY THE BOARD IN ACCORDANCE WITH
SECTION 4.2.3(C) BELOW)(THE “PUBLIC TARGET”), EXECUTIVE WILL RECEIVE AN ANNUAL
CASH BONUS EQUAL TO (A) $80,000, MULTIPLIED BY (B)(1) THE AMOUNT BY WHICH ANNUAL
REVENUE EXCEEDS THE BASE YEAR REVENUE, DIVIDED BY (2) THE DIFFERENCE BETWEEN THE
PUBLIC TARGET AND THE BASE YEAR REVENUE.

 

(II)           IF ANNUAL REVENUE EXCEEDS THE PUBLIC TARGET, BUT IS LESS THAN THE
ANNUAL REVENUE TARGET CONTAINED IN THE INTERNAL OPERATING PLAN APPROVED BY THE
BOARD AT (OR IMMEDIATELY PRECEDING) THE START OF THE APPLICABLE CALENDAR YEAR
(NOT TAKING INTO ACCOUNT ANY SUBSEQUENT REVISION OF THAT ANNUAL OPERATING PLAN,
EXCEPT AS OTHERWISE DETERMINED BY THE BOARD IN ACCORDANCE WITH SECTION 4.2.3(C),
BELOW) (THE “INTERNAL TARGET”), EXECUTIVE WILL RECEIVE AN ANNUAL CASH BONUS
EQUAL TO $80,000, PLUS (A) $100,000, MULTIPLIED BY (B)(1) THE AMOUNT BY WHICH
ANNUAL REVENUE EXCEEDS THE PUBLIC TARGET, DIVIDED BY (2) THE DIFFERENCE BETWEEN
THE INTERNAL TARGET AND THE PUBLIC TARGET.

 

(III)          IF ANNUAL REVENUE EXCEEDS THE INTERNAL TARGET, EXECUTIVE WILL
RECEIVE AN ANNUAL CASH BONUS EQUAL TO $180,000 PLUS ONE PERCENT (1%) OF THE
AMOUNT BY WHICH ANNUAL REVENUE EXCEEDS THE INTERNAL TARGET.

 

(C)           FOR EACH OF THE 2008, 2009, 2010 AND 2011 FISCAL YEARS, EXECUTIVE
WILL BE ELIGIBLE FOR ADDITIONAL CASH BONUSES, AS FOLLOWS:

 

(I)            FOR EACH YEAR THAT THE ANNUAL REVENUE EXCEEDS THE PUBLIC TARGET,
EXECUTIVE WILL BE ELIGIBLE FOR AN ADDITIONAL CASH BONUS OF UP TO $50,000 BASED
UPON THE ACHIEVEMENT OF REVENUE BALANCE GOALS ESTABLISHED IN THE DISCRETION OF
THE BOARD (OR ITS DESIGNEE) AT THE START OF THE APPLICABLE YEAR.

 

(II)           FOR EACH YEAR THAT THE ANNUAL REVENUE EXCEEDS THE PUBLIC TARGET,
EXECUTIVE WILL BE ELIGIBLE FOR AN ADDITIONAL CASH BONUS OF UP TO $50,000 BASED
UPON THE ACHIEVEMENT OF SALES MANAGEMENT GOALS ESTABLISHED IN THE DISCRETION OF
THE BOARD (OR ITS DESIGNEE) AT THE START OF THE APPLICABLE YEAR.

 


4.2.2.       STOCK OPTION AWARDS.  EXECUTIVE WILL BE ELIGIBLE FOR THE FOLLOWING
EQUITY AWARDS:

 

2

--------------------------------------------------------------------------------


 

(A)           FOR EACH OF THE 2008, 2009, 2010 AND 2011 FISCAL YEARS, EXECUTIVE
WILL BE ELIGIBLE FOR ADDITIONAL STOCK OPTION GRANTS, BASED ON THE ANNUAL
REVENUES FOR THE APPLICABLE YEAR, AS FOLLOWS:

 

(I)            IF ANNUAL REVENUE EXCEEDS THE BASE YEAR REVENUE, EXECUTIVE WILL
BE GRANTED AN ADDITIONAL STOCK OPTION WITH RESPECT TO THE FOLLOWING NUMBER OF
SHARES:  (A) 15,000, MULTIPLIED BY (B) A FRACTION (NOT TO EXCEED ONE) THE
NUMERATOR OF WHICH WILL BE THE AMOUNT BY WHICH ANNUAL REVENUE EXCEEDS THE BASE
YEAR REVENUE, AND THE DENOMINATOR OF WHICH WILL BE THE DIFFERENCE BETWEEN THE
PUBLIC TARGET AND THE BASE YEAR REVENUE.  EACH SUCH OPTION WILL BECOME
EXERCISABLE OVER THE FOUR YEAR PERIOD FOLLOWING THE DATE OF GRANT (IN FOUR EQUAL
ANNUAL INSTALLMENTS), SUBJECT IN EACH CASE TO EXECUTIVE’S CONTINUED EMPLOYMENT
BY THE COMPANY THROUGH THE APPLICABLE VESTING DATE.

 

(II)           IF ANNUAL REVENUE EXCEEDS THE PUBLIC TARGET, EXECUTIVE WILL BE
GRANTED AN ADDITIONAL STOCKOPTION WITH RESPECT TO THE FOLLOWING NUMBER OF
SHARES: (A) 15,000, MULTIPLIED BY (B) A FRACTION (NOT TO EXCEED ONE) THE
NUMERATOR OF WHICH IS THE AMOUNT BY WHICH ANNUAL REVENUE EXCEEDS THE PUBLIC
TARGET, AND THE DENOMINATOR OF WHICH IS THE DIFFERENCE BETWEEN THE INTERNAL
TARGET AND THE PUBLIC TARGET.  EACH SUCH OPTION WILL BE IMMEDIATELY EXERCISABLE
WITH RESPECT TO HALF THE SHARES SUBJECT THERETO, AND WILL BECOME EXERCISABLE
WITH RESPECT TO THE REMAINING SHARES SUBJECT THERETO ON THE FIRST ANNIVERSARY OF
THE DATE OF GRANT, SUBJECT TO EXECUTIVE’S CONTINUED EMPLOYMENT BY THE COMPANY
THROUGH THAT DATE.

 

(III)          FOR EACH 1% BY WHICH ANNUAL REVENUE EXCEEDS THE INTERNAL TARGET,
EXECUTIVE WILL BE GRANTED AN ADDITIONAL STOCK OPTION WITH RESPECT TO 3,000
SHARES.  FOR EXAMPLE, IF ANNUAL REVENUE EXCEEDS THE INTERNAL TARGET BY 2.5%,
EXECUTIVE WILL RECEIVE ADDITIONAL STOCK OPTIONS WITH RESPECT TO 7,500 SHARES
(3,000 * 2.5).  EACH SUCH OPTION WILL BE IMMEDIATELY EXERCISABLE WITH RESPECT TO
HALF THE SHARES SUBJECT THERETO, AND WILL BECOME EXERCISABLE WITH RESPECT TO THE
REMAINING SHARES SUBJECT THERETO ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT,
SUBJECT TO EXECUTIVE’S CONTINUED EMPLOYMENT BY THE COMPANY THROUGH THAT DATE. 
THE LARGEST GRANT ISSUABLE UNDER THIS SECTION 4.2.2(B)(III) WITH RESPECT TO ANY
SINGLE FISCAL YEAR WILL BE LIMITED TO 30,000 SHARES.

 

(B)           EACH OPTION ISSUABLE HEREUNDER WILL HAVE AN EXERCISE PRICE EQUAL
TO THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT AND WILL BE SUBJECT TO
SUCH OTHER TERMS AS THE BOARD MAY PRESCRIBE, IN ITS DISCRETION.

 


4.2.3.       ADDITIONAL TERMS.


 

(A)           FOR PURPOSES OF THIS SECTION 4.2, “BASE YEAR REVENUE” MEANS, AS OF
ANY SPECIFIED DATE, THE HIGHEST ANNUAL REVENUES ACHIEVED BY THE COMPANY IN ANY
FISCAL YEAR COMPLETED ON OR AFTER DECEMBER 31, 2007 AND PRIOR TO SUCH SPECIFIED
DATE.

 

(B)           THE PAYMENT OF ANY BONUS OR THE ISSUANCE OF ANY OPTION PURSUANT TO
THIS SECTION 4.2 WITH RESPECT TO ANY FISCAL YEAR OF THE COMPANY IS SUBJECT TO
THE CONDITION THAT EXECUTIVE REMAIN CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH
THE DATE OF THE FILING OF THE COMPANY’S FORM 10-K FOR THAT YEAR.  ONCE THAT
FORM 10-K IS FILED, ANY BONUS THEN

 

3

--------------------------------------------------------------------------------


 

PAYABLE OR OPTION THEN ISSUABLE HEREUNDER WILL BE PAID OR ISSUED, AS APPLICABLE,
WITHIN 30 DAYS OF THE FILING.

 

(C)           FOR PURPOSES OF THIS SECTION 4.2, THE MEASUREMENT OF CORPORATE
AND/OR INDIVIDUAL PERFORMANCE WILL BE PERFORMED BY THE BOARD (OR ITS DESIGNEE)
IN GOOD FAITH, IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND
WITH REFERENCE TO THE COMPANY’S AUDITED FINANCIAL STATEMENTS.  THE BOARD, IN ITS
SOLE DISCRETION, MAY MAKE ADJUSTMENTS TO THE GOALS OR THRESHOLDS RELEVANT
HEREUNDER, SO THAT REQUIRED DEPARTURES FROM THE COMPANY’S OPERATING BUDGET,
CHANGES IN ACCOUNTING PRINCIPLES, ACQUISITIONS, DISPOSITIONS, MERGERS,
CONSOLIDATIONS AND OTHER CORPORATE TRANSACTIONS, AND OTHER FACTORS INFLUENCING
THE ACHIEVEMENT OR CALCULATION OF SUCH GOALS DO NOT AFFECT THE OPERATION OF
SECTION 4.2 IN A MANNER INCONSISTENT WITH THE ACHIEVEMENT OF ITS INTENDED
PURPOSES.

 


4.3.          EMPLOYEE BENEFITS.  EXECUTIVE WILL BE ELIGIBLE TO PARTICIPATE IN
RETIREMENT/SAVINGS, HEALTH INSURANCE, LIFE INSURANCE, DISABILITY INSURANCE AND
OTHER EMPLOYEE BENEFIT PLANS, POLICIES OR ARRANGEMENTS MAINTAINED BY THE COMPANY
FOR ITS EMPLOYEES GENERALLY, SUBJECT TO THE TERMS AND CONDITIONS OF SUCH PLANS,
POLICIES OR ARRANGEMENTS; PROVIDED, HOWEVER, THAT THIS AGREEMENT WILL NOT LIMIT
THE COMPANY’S ABILITY TO AMEND, MODIFY OR TERMINATE SUCH PLANS, POLICIES OR
ARRANGEMENTS AT ANY TIME FOR ANY REASON.


 


4.4.          PAID TIME OFF.  EXECUTIVE WILL BE ENTITLED TO PAID TIME OFF EACH
YEAR IN ACCORDANCE WITH THE PUBLISHED POLICIES OF THE COMPANY.


 


4.5.          REIMBURSEMENT OF EXPENSES.  EXECUTIVE WILL BE REIMBURSED BY THE
COMPANY FOR ALL REASONABLE BUSINESS EXPENSES INCURRED BY HIM IN ACCORDANCE WITH
THE COMPANY’S CUSTOMARY EXPENSE REIMBURSEMENT POLICIES AS IN EFFECT FROM TIME TO
TIME.


 


4.6.          INDEMNIFICATION.  EXECUTIVE WILL BE INDEMNIFIED FOR ACTS PERFORMED
AS AN EMPLOYEE OF THE COMPANY TO THE EXTENT PROVIDED IN THE COMPANY’S BYLAWS, AS
IN EFFECT FROM TIME TO TIME.


 


5.             TERMINATION.  UPON ANY CESSATION OF HIS EMPLOYMENT WITH THE
COMPANY, EXECUTIVE WILL BE ENTITLED ONLY TO SUCH COMPENSATION AND BENEFITS AS
DESCRIBED IN THIS SECTION 5.


 


5.1.          TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  IF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY CEASES DUE TO A TERMINATION BY THE COMPANY WITHOUT
CAUSE (AS DEFINED BELOW) OR A RESIGNATION BY EXECUTIVE FOR GOOD REASON (AS
DEFINED BELOW), EXECUTIVE WILL BE ENTITLED TO:


 


5.1.1.       PAYMENT OF ALL ACCRUED AND UNPAID BASE SALARY THROUGH THE DATE OF
SUCH CESSATION;


 


5.1.2.       PAYMENT OF ANY ANNUAL BONUS OTHERWISE PAYABLE (BUT FOR THE
CESSATION OF EXECUTIVE’S EMPLOYMENT) WITH RESPECT TO A YEAR ENDED PRIOR TO THE
CESSATION OF EXECUTIVE’S EMPLOYMENT;


 


5.1.3.       MONTHLY SEVERANCE PAYMENTS EQUAL TO ONE-TWELFTH OF EXECUTIVE’S BASE
SALARY FOR A PERIOD EQUAL TO 6 MONTHS; AND

 

4

--------------------------------------------------------------------------------


 


5.1.4.       WAIVER OF THE APPLICABLE PREMIUM OTHERWISE PAYABLE FOR COBRA
CONTINUATION COVERAGE FOR EXECUTIVE (AND, TO THE EXTENT COVERED IMMEDIATELY
PRIOR TO THE DATE OF SUCH CESSATION, HIS ELIGIBLE DEPENDENTS) FOR A PERIOD EQUAL
TO 6 MONTHS.


 

Except as otherwise provided in this Section 5.1, all compensation and benefits
will cease at the time of such cessation, subject to the terms of any benefits
or compensation plans then in force and applicable to Executive, and the Company
will have no further liability or obligation by reason of such cessation.  The
payments and benefits described in this Section 5.1 are in lieu of, and not in
addition to, any other severance arrangement maintained by the Company. 
Notwithstanding any provision of this Agreement, the payments and benefits
described in Section 5.1 are conditioned on Executive’s resignation from all
employee and director positions with the Company and its affiliates and on
Executive’s execution and delivery to the Company, within 60 days following his
cessation of employment, of a release in such form as the Company may require in
a manner consistent with the requirements of the Older Workers Benefit
Protection Act (the “Release”).  Subject to Section 5.4, below, the severance
benefits described in this Section 5.1 will begin to be paid or provided as soon
as the Release becomes irrevocable.

 


5.2.          TERMINATION FOLLOWING A CHANGE IN CONTROL.  IF, WITHIN ONE YEAR
FOLLOWING A CHANGE IN CONTROL (AS DEFINED BELOW), EXECUTIVE’S EMPLOYMENT BY THE
COMPANY CEASES DUE TO A TERMINATION BY THE COMPANY WITHOUT CAUSE OR A
RESIGNATION BY EXECUTIVE FOR GOOD REASON, THEN:


 


5.2.1.       SUBJECT TO THE RELEASE BECOMING IRREVOCABLE, THE DURATION OF THE
SEVERANCE BENEFITS DESCRIBED IN SECTIONS 5.1.3 AND 5.1.4 WILL BE EXTENDED FROM 6
MONTHS TO 12 MONTHS;


 


5.2.2.       SUBJECT TO THE RELEASE BECOMING IRREVOCABLE, EXECUTIVE WILL BE
CREDITED WITH AN ADDITIONAL 12 MONTHS OF SERVICE FOR PURPOSES OF DETERMINING THE
VESTED STATUS OF ANY STOCK OPTIONS OR OTHER EQUITY-BASED INCENTIVES HELD BY HIM
IMMEDIATELY PRIOR TO SUCH CESSATION; AND


 


5.2.3.       THE POST-CESSATION DURATION OF THE RESTRICTIONS CONTAINED IN
SECTIONS 8.1.1 AND 8.1.2 WILL BE EXTENDED FROM ONE YEAR TO TWO YEARS.


 


5.3.          OTHER TERMINATIONS.  IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
CEASES FOR ANY REASON OTHER THAN AS DESCRIBED IN SECTION 5.1, ABOVE (INCLUDING
BUT NOT LIMITED TO TERMINATION (A) BY THE COMPANY FOR CAUSE, (B) AS A RESULT OF
EXECUTIVE’S DEATH, (C) AS A RESULT OF EXECUTIVE’S DISABILITY (AS DEFINED BELOW),
OR (D) BY EXECUTIVE WITHOUT GOOD REASON), THEN THE COMPANY’S OBLIGATION TO
EXECUTIVE WILL BE LIMITED SOLELY TO THE PAYMENT OF ACCRUED AND UNPAID BASE
SALARY THROUGH THE DATE OF SUCH CESSATION.  ALL COMPENSATION AND BENEFITS WILL
CEASE AT THE TIME OF SUCH CESSATION AND, EXCEPT AS OTHERWISE PROVIDED BY COBRA,
THE COMPANY WILL HAVE NO FURTHER LIABILITY OR OBLIGATION BY REASON OF SUCH
TERMINATION.  THE FOREGOING WILL NOT BE CONSTRUED TO LIMIT EXECUTIVE’S RIGHT TO
PAYMENT OR REIMBURSEMENT FOR CLAIMS INCURRED PRIOR TO THE DATE OF SUCH
TERMINATION UNDER ANY INSURANCE CONTRACT FUNDING AN EMPLOYEE BENEFIT PLAN,
POLICY OR ARRANGEMENT OF THE COMPANY IN ACCORDANCE WITH THE TERMS OF SUCH
INSURANCE CONTRACT.

 

5

--------------------------------------------------------------------------------


 


5.4.          COMPLIANCE WITH SECTION 409A.  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, IF THE TERMINATION GIVING RISE TO ANY PAYMENT OR BENEFIT
DESCRIBED IN SECTION 5 IS NOT A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF
TREAS. REG. § 1.409A-1(H)(1) (OR ANY SUCCESSOR PROVISION), THEN THE PAYMENT OF
THOSE AMOUNTS (TO THE EXTENT THEY CONSTITUTE A “DEFERRAL OF COMPENSATION,”
WITHIN THE MEANING OF SECTION 409 A OF THE INTERNAL REVENUE CODE) WILL BE
DEFERRED (WITHOUT INTEREST) UNTIL SUCH TIME AS EXECUTIVE EXPERIENCES A
SEPARATION FROM SERVICE.  IN ADDITION, TO THE EXTENT COMPLIANCE WITH THE
REQUIREMENTS OF TREAS.  REG. § 1.409A-3(I)(2) (OR ANY SUCCESSOR PROVISION) IS
NECESSARY TO AVOID THE APPLICATION OF AN ADDITIONAL TAX UNDER SECTION 409A OF
THE INTERNAL REVENUE CODE, THOSE AMOUNTS THAT WOULD OTHERWISE BE PAID WITHIN SIX
MONTHS FOLLOWING EXECUTIVE’S SEPARATION FROM SERVICE (TAKING INTO ACCOUNT THE
PRECEDING SENTENCE) WILL INSTEAD BE DEFERRED (WITHOUT INTEREST) AND PAID TO
EXECUTIVE IN A LUMP SUM IMMEDIATELY FOLLOWING THAT SIX-MONTH PERIOD.  THIS
PROVISION SHALL NOT BE CONSTRUED AS PREVENTING THE APPLICATION OF TREAS.  REG.
§§ 1.409A-L(B)(4) OR 1.409A-L(B)(9) (OR ANY SUCCESSOR PROVISIONS) TO AMOUNTS
PAYABLE HEREUNDER.


 


5.5.          COMPLIANCE WITH SECTION 280G.  IF ANY PAYMENT OR BENEFIT DUE TO
EXECUTIVE FROM THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES, WHETHER UNDER THIS
AGREEMENT OR OTHERWISE, WOULD (IF PAID OR PROVIDED) CONSTITUTE AN EXCESS
PARACHUTE PAYMENT (AS DEFINED BELOW), THEN NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT OR ANY OTHER COMMITMENT OF THE COMPANY, THAT PAYMENT OR
BENEFIT WILL BE LIMITED TO THE MINIMUM EXTENT NECESSARY TO ENSURE THAT NO
PORTION THEREOF WILL FAIL TO BE TAX-DEDUCTIBLE TO THE COMPANY BY REASON OF
SECTION 280G OF CODE.  THE DETERMINATION OF WHETHER ANY PAYMENT OR BENEFIT WOULD
(IF PAID OR PROVIDED) CONSTITUTE AN EXCESS PARACHUTE PAYMENT WILL BE MADE BY THE
COMPANY, IN GOOD FAITH AND IN ITS SOLE DISCRETION.  IF MULTIPLE PAYMENTS OR
BENEFITS ARE SUBJECT TO REDUCTION UNDER THIS PARAGRAPH, THE ORDER IN WHICH SUCH
PAYMENTS OR BENEFITS ARE REDUCED WILL BE DETERMINED BY THE COMPANY, IN ITS
DISCRETION; PROVIDED THAT, IN EXERCISING ITS DISCRETION IN THIS REGARD, THE
COMPANY WILL EXERCISE REASONABLE EFFORTS TO REDUCE THE PAYMENTS OR BENEFITS IN
THE ORDER THAT MAXIMIZES EXECUTIVE’S ECONOMIC POSITION.  IF, NOTWITHSTANDING THE
INITIAL APPLICATION OF THIS SECTION 5.5, THE INTERNAL REVENUE SERVICE DETERMINES
THAT ANY PAYMENT OR BENEFIT PROVIDED TO EXECUTIVE CONSTITUTED AN EXCESS
PARACHUTE PAYMENT, THIS SECTION 5.5 WILL BE REAPPLIED BASED ON THE INTERNAL
REVENUE SERVICE’S DETERMINATION AND EXECUTIVE WILL BE REQUIRED TO PROMPTLY REPAY
TO THE COMPANY ANY AMOUNT IN EXCESS OF THE PAYMENT LIMIT OF THIS SECTION 5.5.


 


5.6.          DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT:


 


5.6.1.       “CAUSE” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING:
 (A) EXECUTIVE’S REFUSAL, FAILURE OR INABILITY TO PERFORM HIS DUTIES OR TO
FOLLOW THE LAWFUL DIRECTIVES OF HIS SUPERVISOR(S); WHICH REFUSAL, FAILURE OR
INABILITY CONTINUES FOR MORE THAN 15 DAYS AFTER WRITTEN NOTICE THEREOF;
(B) MISCONDUCT, RECKLESSNESS OR GROSS NEGLIGENCE BY EXECUTIVE IN THE COURSE OF
EMPLOYMENT THAT IS DEMONSTRABLY INJURIOUS TO THE COMPANY OR ITS AFFILIATES;
(C) EXECUTIVE’S CONVICTION OF, OR THE ENTRY OF A PLEA OF GUILTY OR NO CONTEST
TO, A FELONY OR A CRIME THAT COULD REASONABLY BE EXPECTED TO HAVE AN ADVERSE
EFFECT ON THE OPERATIONS, CONDITION OR REPUTATION OF THE COMPANY OR ITS
AFFILIATES; (D) MATERIAL BREACH BY EXECUTIVE OF ANY AGREEMENT WITH, LAWFUL
POLICY OF OR FIDUCIARY DUTY OWED TO THE COMPANY OR ITS AFFILIATES; (E) GROSS
INSUBORDINATION BY EXECUTIVE IN THE COURSE OF EMPLOYMENT; OR (F) ALCOHOL ABUSE
OR USE OF CONTROLLED DRUGS OTHER THAN IN ACCORDANCE WITH A PHYSICIAN’S
PRESCRIPTION.

 

6

--------------------------------------------------------------------------------


 


5.6.2.       “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING,
IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS:


 

(A)           ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) BECOMING A “BENEFICIAL OWNER”
(AS DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES
OF THE COMPANY REPRESENTING MORE THAN 50% OF THE VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES;

 

(B)           A CONSOLIDATION, SHARE EXCHANGE, REORGANIZATION OR MERGER OF THE
COMPANY RESULTING IN THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
EVENT NOT OWNING AT LEAST A MAJORITY OF THE VOTING POWER OF THE RESULTING
ENTITY’S SECURITIES OUTSTANDING IMMEDIATELY FOLLOWING SUCH EVENT;

 

(C)           THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL THE
ASSETS OF THE COMPANY, OTHER THAN IN CONNECTION WITH A STATE OR FEDERAL
BANKRUPTCY PROCEEDING; OR

 

(D)           ANY SIMILAR EVENT DEEMED BY THE BOARD TO CONSTITUTE A CHANGE IN
CONTROL.

 

For the avoidance of doubt, a transaction (or a series of related transactions)
will not constitute a Change in Control if such transaction results in the
Company, any successor to the Company, or any successor to the Company’s
business, being controlled, directly or indirectly, by the same person or
persons who controlled the Company, directly or indirectly, immediately before
such transaction.

 


5.6.3.       “DISABILITY” MEANS A CONDITION ENTITLING EXECUTIVE TO BENEFITS
UNDER ANY COMPANY SPONSORED OR FUNDED DISABILITY PLAN, POLICY OR ARRANGEMENT OR
UNDER THE SOCIAL SECURITY ACT.”


 


5.6.4.       “EXCESS PARACHUTE PAYMENT” HAS THE SAME MEANING AS USED IN
SECTION 280G(B)(L) OF THE CODE.


 


5.6.5.       “GOOD REASON” MEANS ANY OF THE FOLLOWING, WITHOUT EXECUTIVE’S PRIOR
CONSENT:  (A) A MATERIAL, ADVERSE CHANGE IN EXECUTIVE’S TITLE, AUTHORITY OR
DUTIES (INCLUDING THE ASSIGNMENT OF DUTIES MATERIALLY INCONSISTENT WITH
EXECUTIVE’S POSITION); (B) RELOCATION OF EXECUTIVE’S PRINCIPAL WORKSITE TO A
LOCATION OUTSIDE THE PHILADELPHIA METROPOLITAN AREA; OR (C) A MATERIAL BREACH BY
THE COMPANY OF THIS AGREEMENT.  HOWEVER, NONE OF THE FOREGOING EVENTS OR
CONDITIONS WILL CONSTITUTE GOOD REASON UNLESS:  (X) EXECUTIVE PROVIDES THE
COMPANY WITH WRITTEN OBJECTION TO THE EVENT OR CONDITION WITHIN 30 DAYS
FOLLOWING THE OCCURRENCE THEREOF, (Y) THE COMPANY DOES NOT REVERSE OR OTHERWISE
CURE THE EVENT OR CONDITION WITHIN 30 DAYS OF RECEIVING THAT WRITTEN OBJECTION,
AND (Z) EXECUTIVE RESIGNS HIS EMPLOYMENT WITHIN 30 DAYS FOLLOWING THE EXPIRATION
OF THAT CURE PERIOD.


 


6.             PROPRIETARY MATTER.  EXCEPT AS PERMITTED OR DIRECTED BY THE
COMPANY, EXECUTIVE WILL NOT DURING THE TERM OF HIS EMPLOYMENT OR AT ANY TIME
THEREAFTER DIVULGE, FURNISH, DISCLOSE OR MAKE ACCESSIBLE (OTHER THAN IN THE
ORDINARY COURSE OF THE BUSINESS OF THE COMPANY) TO ANYONE FOR USE IN ANY WAY ANY
CONFIDENTIAL, SECRET, OR PROPRIETARY KNOWLEDGE OR INFORMATION OF THE COMPANY
(“PROPRIETARY MATTER”) WHICH EXECUTIVE HAS ACQUIRED OR BECOME ACQUAINTED WITH OR
WILL ACQUIRE

 

7

--------------------------------------------------------------------------------


 


OR BECOME ACQUAINTED WITH, WHETHER DEVELOPED BY HIMSELF OR BY OTHERS, INCLUDING,
BUT NOT LIMITED TO, ANY TRADE SECRETS, CONFIDENTIAL OR SECRET DESIGNS,
PROCESSES, FORMULAE, SOFTWARE OR COMPUTER PROGRAMS, PLANS, DEVICES OR MATERIAL
(WHETHER OR NOT PATENTED OR PATENTABLE, COPYRIGHTED OR COPYRIGHTABLE) DIRECTLY
OR INDIRECTLY USEFUL IN ANY ASPECT OF THE BUSINESS OF THE COMPANY, ANY
CONFIDENTIAL CUSTOMER, DISTRIBUTOR OR SUPPLIER LISTS OF THE COMPANY, ANY
CONFIDENTIAL OR SECRET DEVELOPMENT OR RESEARCH WORK OF THE COMPANY, OR ANY OTHER
CONFIDENTIAL, SECRET OR NON-PUBLIC ASPECTS OF THE BUSINESS OF THE COMPANY. 
EXECUTIVE ACKNOWLEDGES THAT THE PROPRIETARY MATTER CONSTITUTES A UNIQUE AND
VALUABLE ASSET OF THE COMPANY ACQUIRED AT GREAT TIME AND EXPENSE BY THE COMPANY,
AND THAT ANY DISCLOSURE OR OTHER USE OF THE PROPRIETARY MATTER OTHER THAN FOR
THE SOLE BENEFIT OF THE COMPANY WOULD BE WRONGFUL AND WOULD CAUSE IRREPARABLE
HARM TO THE COMPANY.  BOTH DURING AND AFTER THE TERM OF THIS AGREEMENT,
EXECUTIVE WILL REFRAIN FROM ANY ACTS OR OMISSIONS THAT WOULD REDUCE THE VALUE OF
PROPRIETARY MATTER TO THE COMPANY.  THE FOREGOING OBLIGATIONS OF
CONFIDENTIALITY, HOWEVER, WILL NOT APPLY TO ANY KNOWLEDGE OR INFORMATION WHICH
IS NOW PUBLISHED OR WHICH SUBSEQUENTLY BECOMES GENERALLY PUBLICLY KNOWN, OTHER
THAN AS A DIRECT OR INDIRECT RESULT OF THE BREACH OF THIS AGREEMENT BY
EXECUTIVE.


 


7.             VENTURES.  IF, DURING THE TERM OF THIS AGREEMENT, EXECUTIVE IS
ENGAGED IN OR ASSOCIATED WITH THE PLANNING OR IMPLEMENTING OF ANY PROJECT,
PROGRAM OR VENTURE INVOLVING THE COMPANY AND A THIRD PARTY OR PARTIES, ALL
RIGHTS IN THE PROJECT, PROGRAM OR VENTURE WILL BELONG TO THE COMPANY AND WILL
CONSTITUTE A CORPORATE OPPORTUNITY BELONGING EXCLUSIVELY TO THE COMPANY.  EXCEPT
AS EXPRESSLY APPROVED IN WRITING BY THE COMPANY, EXECUTIVE WILL NOT BE ENTITLED
TO ANY INTEREST IN SUCH PROJECT, PROGRAM OR VENTURE OR TO ANY COMMISSION,
FINDER’S FEE OR OTHER COMPENSATION IN CONNECTION THEREWITH, OTHER THAN THE
COMPENSATION TO BE PAID TO EXECUTIVE AS PROVIDED IN THIS AGREEMENT.


 


8.             PROTECTIVE PROVISIONS.


 


8.1.1.       COMPETITIVE ACTIVITIES.  DURING EXECUTIVE’S EMPLOYMENT AND FOR ONE
YEAR THEREAFTER (OR TWO YEARS THEREAFTER, IN THE EVENT OF A SEVERANCE EVENT
DESCRIBED IN SECTION 5.2), EXECUTIVE WILL NOT IN THE CONTINENTAL UNITED STATES
OF AMERICA, DIRECTLY OR INDIRECTLY, EITHER AS AN EMPLOYEE, EMPLOYER, CONSULTANT,
AGENT, PRINCIPAL, PARTNER, STOCKHOLDER, CORPORATE OFFICER, DIRECTOR, OR IN ANY
OTHER INDIVIDUAL OR REPRESENTATIVE CAPACITY, ENGAGE OR PARTICIPATE IN ANY
BUSINESS ENGAGED IN THE PROVISION OF INTEGRATED MEDICAL MANAGEMENT SERVICES,
TECHNOLOGY-BASED CLINICAL DECISION SUPPORT OR TRANSACTION MANAGEMENT SOLUTIONS
TO MANAGED CARE OR OTHER PAYERS (A “COMPETING BUSINESS”).  NOTWITHSTANDING THE
FOREGOING, EXECUTIVE MAY HOLD UP TO 2% OF THE OUTSTANDING SECURITIES OF ANY
CLASS OF ANY PUBLICLY-TRADED SECURITIES OF ANY COMPANY.


 


8.1.2.       SOLICITATION OF CUSTOMERS AND EMPLOYEES.  DURING HIS EMPLOYMENT BY
THE COMPANY AND FOR ONE YEAR THEREAFTER (OR TWO YEARS THEREAFTER, IN THE EVENT
OF A SEVERANCE EVENT DESCRIBED IN SECTION 5.2), EXECUTIVE WILL NOT, EITHER
DIRECTLY OR INDIRECTLY, ON HIS OWN BEHALF OR IN THE SERVICE OR ON BEHALF OF
OTHERS:


 

(A)           SOLICIT, DIVERT OR APPROPRIATE, OR ATTEMPT TO SOLICIT, DIVERT OR
APPROPRIATE, TO ANY COMPETING BUSINESS ANY CUSTOMER OR CLIENT OF THE COMPANY, OR
ANY PERSON OR ENTITY WHOSE ACCOUNT HAS BEEN SOLICITED BY THE COMPANY;

 

8

--------------------------------------------------------------------------------


 

(B)           INFLUENCE OR ATTEMPT TO INFLUENCE ANY PERSON TO TERMINATE OR
MODIFY ANY EMPLOYMENT, CONSULTING, AGENCY, DISTRIBUTORSHIP OR OTHER ARRANGEMENT
WITH THE COMPANY; OR

 

(C)           EMPLOY OR RETAIN ANY PERSON WHO HAS RESIGNED OR BEEN TERMINATED
FROM EMPLOYMENT OR ENGAGEMENT AS AN EMPLOYEE, CONSULTANT, AGENT OR DISTRIBUTOR
OF THE COMPANY WITHIN THE PRECEDING 12 MONTHS.

 


8.2.          ACKNOWLEDGEMENTS.  EXECUTIVE ACKNOWLEDGES THAT THE PROVISIONS OF
SECTION 8 (THE “RESTRICTIVE COVENANTS”) ARE REASONABLE AND NECESSARY TO PROTECT
THE LEGITIMATE INTERESTS OF THE COMPANY AND ITS AFFILIATES, THAT THE DURATION
AND GEOGRAPHIC SCOPE OF THE RESTRICTIVE COVENANTS ARE REASONABLE GIVEN THE
NATURE OF THIS AGREEMENT AND THE POSITION EXECUTIVE HOLDS WITHIN THE COMPANY,
AND THAT THE COMPANY WOULD NOT ENTER INTO THIS AGREEMENT OR OTHERWISE CONTINUE
TO EMPLOY EXECUTIVE UNLESS EXECUTIVE AGREES TO BE BOUND BY THE RESTRICTIVE
COVENANTS SET FORTH IN THIS SECTION 8.


 


8.3.          REMEDIES AND ENFORCEMENT UPON BREACH.


 


8.3.1.       SPECIFIC ENFORCEMENT.  EXECUTIVE ACKNOWLEDGES THAT ANY BREACH BY
HIM, WILLFULLY OR OTHERWISE, OF THE RESTRICTIVE COVENANTS WILL CAUSE CONTINUING
AND IRREPARABLE INJURY TO THE COMPANY FOR WHICH MONETARY DAMAGES WOULD NOT BE AN
ADEQUATE REMEDY.  EXECUTIVE WILL NOT, IN ANY ACTION OR PROCEEDING TO ENFORCE ANY
OF THE PROVISIONS OF THIS AGREEMENT, ASSERT THE CLAIM OR DEFENSE THAT SUCH AN
ADEQUATE REMEDY AT LAW EXISTS.  IN THE EVENT OF ANY BREACH BY EXECUTIVE OF THE
RESTRICTIVE COVENANTS, THE COMPANY WILL BE ENTITLED TO INJUNCTIVE OR OTHER
SIMILAR EQUITABLE RELIEF IN ANY COURT, WITHOUT ANY REQUIREMENT THAT A BOND OR
OTHER SECURITY BE POSTED, AND THIS AGREEMENT WILL NOT IN ANY WAY LIMIT REMEDIES
OF LAW OR IN EQUITY OTHERWISE AVAILABLE TO THE COMPANY.


 


8.3.2.       JUDICIAL MODIFICATION.  IF ANY COURT DETERMINES THAT ANY OF THE
RESTRICTIVE COVENANTS, OR ANY PART THEREOF, IS UNENFORCEABLE BECAUSE OF THE
DURATION OR GEOGRAPHICAL SCOPE OF SUCH PROVISION, SUCH COURT WILL HAVE THE POWER
TO MODIFY SUCH PROVISION AND, IN ITS MODIFIED FORM, SUCH PROVISION WILL THEN BE
ENFORCEABLE.


 


8.3.3.       ACCOUNTING.  IF EXECUTIVE BREACHES ANY OF THE RESTRICTIVE
COVENANTS, THE COMPANY WILL HAVE THE RIGHT AND REMEDY TO REQUIRE EXECUTIVE TO
ACCOUNT FOR AND PAY OVER TO THE COMPANY ALL COMPENSATION, PROFITS, MONIES,
ACCRUALS, INCREMENTS OR OTHER BENEFITS DERIVED OR RECEIVED BY EXECUTIVE AS THE
RESULT OF SUCH BREACH.  THIS RIGHT AND REMEDY WILL BE IN ADDITION TO, AND NOT IN
LIEU OF, ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO THE COMPANY UNDER LAW OR IN
EQUITY.


 


8.3.4.       ENFORCEABILITY.  IF ANY COURT HOLDS THE RESTRICTIVE COVENANTS
UNENFORCEABLE BY REASON OF THEIR BREADTH OR SCOPE OR OTHERWISE, IT IS THE
INTENTION OF THE PARTIES HERETO THAT SUCH DETERMINATION NOT BAR OR IN ANY WAY
AFFECT THE RIGHT OF THE COMPANY TO THE RELIEF PROVIDED ABOVE IN THE COURTS OF
ANY OTHER JURISDICTION WITHIN THE GEOGRAPHIC SCOPE OF THE RESTRICTIVE COVENANTS.

 

9

--------------------------------------------------------------------------------



 


8.3.5.       DISCLOSURE OF RESTRICTIVE COVENANTS.  EXECUTIVE AGREES TO DISCLOSE
THE EXISTENCE AND TERMS OF THE RESTRICTIVE COVENANTS TO ANY EMPLOYER THAT
EXECUTIVE MAY WORK FOR DURING WHILE THE RESTRICTED COVENANTS REMAIN APPLICABLE.


 


8.3.6.       EXTENSION OF RESTRICTED PERIOD.  IF EXECUTIVE BREACHES SECTION 8.1,
THE RESTRICTIONS CONTAINED IN THAT SECTION WILL BE EXTENDED FOR A PERIOD EQUAL
TO THE PERIOD THAT EXECUTIVE WAS IN BREACH.


 


8.3.7.       APPLICATION FOLLOWING TERMINATION.  THE RESTRICTIVE COVENANTS WILL
CONTINUE TO APPLY FOLLOWING ANY CESSATION OF EXECUTIVE’S EMPLOYMENT WITHOUT
REGARD TO THE REASON FOR THAT CESSATION AND WITHOUT REGARD TO WHETHER THAT
CESSATION WAS INITIATED BY EXECUTIVE OR THE COMPANY.


 


9.             MISCELLANEOUS.


 


9.1.          NO LIABILITY OF OFFICERS AND DIRECTORS FOR SEVERANCE UPON
INSOLVENCY.  NOTWITHSTANDING ANY OTHER PROVISION OF THE AGREEMENT AND INTENDING
TO BE BOUND BY THIS PROVISION, EXECUTIVE HEREBY (A) WAIVES ANY RIGHT TO CLAIM
PAYMENT OF AMOUNTS OWED TO HIM, NOW OR IN THE FUTURE, PURSUANT TO THIS AGREEMENT
FROM DIRECTORS OR OFFICERS OF THE COMPANY IF THE COMPANY BECOMES INSOLVENT, AND
(B) FULLY AND FOREVER RELEASES AND DISCHARGES THE COMPANY’S OFFICERS AND
DIRECTORS FROM ANY AND ALL CLAIMS, DEMANDS, LIENS, ACTIONS, SUITS, CAUSES OF
ACTION OR JUDGMENTS ARISING OUT OF ANY PRESENT OR FUTURE CLAIM FOR SUCH AMOUNTS.


 


9.2.          OTHER AGREEMENTS.  EXECUTIVE REPRESENTS AND WARRANTS TO THE
COMPANY THAT THERE ARE NO RESTRICTIONS, AGREEMENTS OR UNDERSTANDINGS WHATSOEVER
TO WHICH HE IS A PARTY THAT WOULD PREVENT OR MAKE UNLAWFUL HIS EXECUTION OF THIS
AGREEMENT, THAT WOULD BE INCONSISTENT OR IN CONFLICT WITH THIS AGREEMENT OR
EXECUTIVE’S OBLIGATIONS HEREUNDER, OR THAT WOULD OTHERWISE PREVENT, LIMIT OR
IMPAIR THE PERFORMANCE BY EXECUTIVE OF HIS DUTIES UNDER THIS AGREEMENT.


 


9.3.          SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN THIS AGREEMENT TO
ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF ITS ASSETS AND BUSINESS BY MEANS OF
LIQUIDATION, DISSOLUTION, MERGER, CONSOLIDATION, TRANSFER OF ASSETS, SALE OF
STOCK OR OTHERWISE.  THE DUTIES OF EXECUTIVE HEREUNDER ARE PERSONAL TO EXECUTIVE
AND MAY NOT BE ASSIGNED BY HIM.


 


9.4.          GOVERNING LAW AND ENFORCEMENT.  THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA,
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.  ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT WILL BE INSTITUTED IN A STATE OR
FEDERAL COURT IN THE COMMONWEALTH OF PENNSYLVANIA, AND EXECUTIVE AND THE COMPANY
HEREBY CONSENT TO THE PERSONAL AND EXCLUSIVE JURISDICTION OF SUCH COURT(S) AND
HEREBY WAIVE ANY OBJECTION(S) THAT THEY MAY HAVE TO PERSONAL JURISDICTION, THE
LAYING OF VENUE OF ANY SUCH PROCEEDING AND ANY CLAIM OR DEFENSE OF INCONVENIENT
FORUM.


 


9.5.          WAIVERS.  THE WAIVER BY EITHER PARTY OF ANY RIGHT HEREUNDER OR OF
ANY BREACH BY THE OTHER PARTY WILL NOT BE DEEMED A WAIVER OF ANY OTHER RIGHT
HEREUNDER OR OF ANY OTHER BREACH BY THE OTHER PARTY.  NO WAIVER WILL BE DEEMED
TO HAVE OCCURRED UNLESS SET FORTH IN A WRITING.  NO WAIVER WILL CONSTITUTE A
CONTINUING WAIVER UNLESS SPECIFICALLY STATED, AND ANY WAIVER WILL OPERATE ONLY
AS TO THE SPECIFIC TERM OR CONDITION WAIVED.

 

10

--------------------------------------------------------------------------------


 


9.6.          SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE
LAW.  HOWEVER, IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL
OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WILL NOT AFFECT ANY OTHER PROVISION, AND THIS AGREEMENT WILL BE REFORMED,
CONSTRUED AND ENFORCED AS THOUGH THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISION
HAD NEVER BEEN HEREIN CONTAINED.


 


9.7.          SURVIVAL.  THIS AGREEMENT WILL SURVIVE THE CESSATION OF
EXECUTIVE’S EMPLOYMENT TO THE EXTENT NECESSARY TO FULFILL THE PURPOSES AND
INTENT THE AGREEMENT.


 


9.8.          NOTICES.  ANY NOTICE OR COMMUNICATION REQUIRED OR PERMITTED UNDER
THIS AGREEMENT WILL BE MADE IN WRITING AND (A) SENT BY OVERNIGHT COURIER,
(B) MAILED BY OVERNIGHT U.S. EXPRESS MAIL, RETURN RECEIPT REQUESTED OR (C) SENT
BY TELECOPIER.  ANY NOTICE OR COMMUNICATION TO EXECUTIVE WILL BE SENT TO THE
ADDRESS CONTAINED IN HIS PERSONNEL FILE.  ANY NOTICE OR COMMUNICATION TO THE
COMPANY WILL BE SENT TO THE COMPANY’S PRINCIPAL EXECUTIVE OFFICERS, TO THE
ATTENTION OF ITS CHIEF EXECUTIVE OFFICER.  NOTWITHSTANDING THE FOREGOING, EITHER
PARTY MAY CHANGE THE ADDRESS FOR NOTICES OR COMMUNICATIONS HEREUNDER BY
PROVIDING WRITTEN NOTICE TO THE OTHER IN THE MANNER SPECIFIED IN THIS PARAGRAPH.


 


9.9.          ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO RELATING TO THE SUBJECT MATTER
HEREOF, AND MERGES AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS DISCUSSIONS,
AGREEMENTS AND UNDERSTANDINGS OF EVERY NATURE RELATING TO THE SUBJECT MATTER. 
THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED, EXCEPT BY AN AGREEMENT IN WRITING
SIGNED BY EACH OF THE PARTIES HERETO.


 


9.10.        WITHHOLDING.  ALL PAYMENTS (OR TRANSFERS OF PROPERTY) TO EXECUTIVE
WILL BE SUBJECT TO TAX WITHHOLDING TO THE EXTENT REQUIRED BY APPLICABLE LAW.


 


9.11.        SECTION HEADINGS.  THE HEADINGS OF SECTIONS AND PARAGRAPHS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND WILL NOT IN ANY WAY AFFECT THE
MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.


 


9.12.        COUNTERPARTS; FACSIMILE.  THIS AGREEMENT MAY BE EXECUTED IN
MULTIPLE COUNTERPARTS (INCLUDING BY FACSIMILE SIGNATURE), EACH OF WHICH WILL BE
DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE BUT ONE AND
THE SAME INSTRUMENT.


 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, in each case
on December 11, 2007.

 

 

MEDecision, Inc.

 

 

 

By:

/s/ Carl E. Smith

 

Name: Carl E. Smith

 

Title: CFO

 

 

 

 

 

[Executive]

 

 

 

/s/ Scott Paddock

 

--------------------------------------------------------------------------------
